Citation Nr: 0119226	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to September 
1947.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Regional Office (RO) 
that found that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for a hernia.  

By rating action dated in October 1993, the RO initially 
denied entitlement to service connection for an umbilical or 
abdominal wall hernia.  He was notified of this decision and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not filed.  As such, that 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

The Board notes that it has construed an October 1999 
statement from the veteran's representative as a notice of 
disagreement with the July 1999 rating decision.  See 
38 C.F.R. § 20.201 (2000).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1993, 
the RO denied the veteran's claim for service connection for 
a hernia.

2.  The evidence added to the record since the October 1993 
RO determination is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
has a hernia that is related to service, when considered 
alone or together with all the evidence, both new and old, 
and has no significant effect upon the facts previously 
considered.  



CONCLUSION OF LAW

The October 1993 rating decision is final, and new and 
material evidence has not been received to reopen the claim 
for service connection for a hernia.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

Department of Veterans Affairs (VA) is required to review for 
its newness and materiality the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for a hernia in October 1993.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will describe the evidence which 
was of record at that time, and the evidence presented 
subsequently.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records are unavailable, presumably 
having been lost in a fire at a records center in 1973.  

The veteran was hospitalized for unrelated complaints by the 
VA from February to March 1993.  An examination revealed an 
umbilical and abdominal wall hernia.  The pertinent diagnosis 
was umbilical hernia.

On VA examination in July 1993, the veteran related that he 
had noted a hernia in service.  He stated that on discharge, 
the hernia was the size of a baseball.  He indicated that a 
medical officer had refused to note this in his service 
record at that time.  He also reported that he had had 
several hospital admissions, but nobody had indicated any 
interest in repairing the hernia.  Following an examination, 
the pertinent diagnosis was large umbilical and abdominal 
wall hernia.

The additional evidence 

The veteran was hospitalized at a VA medical facility in May 
1994.  A long history of a ventral hernia was noted.  During 
the hospitalization, ventral hernia and umbilical hernia 
repairs were performed.  The pertinent diagnosis was ventral 
hernia and umbilical hernia.  

VA outpatient treatment records dated from 1993 to 1996 have 
been associated with the claims folder.  It was reported as 
medical history in December 1993 that the veteran had had an 
abdominal hernia since "1944" when he was in service.  

By letter dated in December 1998, the RO advised the veteran 
of the fire at the National Personnel Records Center in 1973 
which destroyed 80 percent of stored records for Army 
veterans.  He was advised to complete a form so that a search 
could be made for any available records for him which were 
not destroyed.  In addition, he was requested to submit any 
service medical records he had in his possession and to 
provide other records, including employment physical 
examinations, insurance examinations, private medical 
records, and "buddy" statements.  

Following a request from the RO to furnish medical records, 
to include SGO records, the National Personnel Records Center 
noted that no information was found on the veteran.

In October 1999, statements from ten acquaintances of the 
veteran were received.  These were to the combined effect 
that the veteran was healthy prior to service, but that he 
had a hernia upon his return from service.

In October 1999, the RO requested that a VA Medical Center 
(MC) furnish information concerning treatment the veteran 
allegedly received at that facility in September 1968 for a 
left inguinal hernia.  The VAMC indicated that it did not 
have any records for that date.  

The RO subsequently requested that the VAMC search for 
treatment records for a hernia repair in 1954-1955.  It was 
reported that no records were found.

Following another request from the RO for information 
concerning clinical records for treatment for a hernia during 
the veteran's period of active duty, the National Personnel 
Records Center reported in January 2000 that the matter had 
been investigated and nothing was available.  It was 
indicated that the veteran's service medical records were 
presumed destroyed in the 1973 fire.  

In a statement dated in July 2000, a private physician 
reported that the veteran had been a patient since 1965 and 
that he had had an umbilical hernia.  The physician stated 
that he did not know if the veteran did or did not have it 
when he entered service in "1945," and that he could not 
make a statement regarding that.

Analysis 

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 91992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, it must be noted that the RO made several attempts to 
obtain VA treatment records from many years ago, apparently 
when the veteran alleged treatment for a hernia, but that no 
records could be located.  Similarly, the RO sought to 
procure any service medical records that might be available, 
but these efforts were unsuccessful.  

The evidence received subsequent to the October 1993 rating 
decision includes VA medical records from 1993 to 1996, a 
statement from the veteran's private physician, and various 
statements submitted on his behalf.  The Board acknowledges 
that the medical records reflect treatment many years after 
service.  In addition, the records confirm that the veteran 
has a long history of a hernia.  This information was of 
record at the time of the October 1993 determination.  The 
Board notes that the additional evidence includes statements 
from a number of people who knew the veteran prior to 
service.  While some of the writers stated that he had a 
hernia following his discharge from service, the fact remains 
that there is no indication that any one of them may be 
considered a medical expert.  Therefore, they are not 
competent to express an authoritative opinion regarding 
either the veteran's medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summary, the Board finds that the evidence submitted since 
the RO's determination of October 1993, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a hernia.  

The Board concludes that the VA has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
hernia, the appeal is denied.





		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

